In a neglect proceeding pursuant to Family Court Act article 10, the maternal grandmother appeals from an order of the Family Court, Kings *830County (Lerner, Ct. Atty. Ref.), dated April 7, 2009, which suspended her visitation with the subject child and directed the Administration for Children’s Services to instruct the subject child’s school not to provide any information to her or allow her access to the subject child. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of his assignment to prosecute this appeal.
Ordered that the appeal from so much of the order as suspended visitation between the maternal grandmother and the subject child is dismissed as academic; and it is further,
Ordered that the order is ■ affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order as suspended visitation between the maternal grandmother and the subject child must be dismissed as academic because that portion of the order has been superseded by a permanency hearing order dated June 11, 2009, awarding the maternal grandmother visitation with the subject child in accordance with the permanency plan (see Matter of Unique R., 43 AD3d 446 [2007]; Matter of Arellano v Vandenessen, 295 AD2d 343 [2002]).
We have reviewed the record and agree with the maternal grandmother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]). Rivera, J.P., Skelos, Chambers and Roman, JJ., concur.